Citation Nr: 1424671	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-04 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date of September 15, 2005, for educational assistance benefits under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Atlanta Education Center, located at the Atlanta, Georgia, Regional Office (RO), which determined that the Veteran was not entitled to benefits under Chapter 35 for a program of education commenced in 2011.  The appellant is the Veteran's daughter.    


FINDINGS OF FACT

1.  The appellant elected September 15, 1997, as the beginning date of eligibility for DEA benefits under Chapter 35.

2.  The appellant's DEA benefits expired on September 15, 2005.

3. The appellant was not enrolled in an eligible educational program as of September 15, 2005.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date of September 15, 2005, for educational assistance benefits pursuant to Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3511, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3041, 21.3043, 21.3044 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2013).  The record reflects that the appellant is the Veteran's child, and that effective April 10, 1997, the Veteran has been in receipt of a permanent and total disability rating.  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  The period of eligibility for a child of a veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  

The appellant originally applied for DEA benefits in September 2008.  In December 2008, the RO mailed the appellant a certificate of eligibility.  In this written notice the RO informed the appellant that she was approved for DEA benefits and that she had 45 months and 0 days of full time benefits.  She was notified of her options as to the beginning date of eligibility and notified that she would have eight years from the beginning dates in order to use her benefits.  She was given a choice to start her benefit period on September 15, 1997, the date of her 18th birthday, or on February 8, 2008, the date of VA's letter informing her that the Veteran was permanently and totally disabled.  She was also given the option to choose any date in between September 15, 1997, and February 8, 2008, as the beginning date for benefits.  In January 2009, the appellant responded in writing indicating, "I choose 09-15-97 as the beginning date for my DEA benefits."  The record shows that VA later paid for 24 clock hours at the "EC Elisa Vazquez Liceo De Arte Y Disenos" for schooling between August 1998 and November 1998.  Several years later, in September 2011, the appellant again filed for DEA benefits, this time for courses at Emma's Beauty Academy taken in August 2011.  The RO denied this claim on the basis that the delimiting date for benefits was September 15, 2005, eight years after her elected beginning date for receipt of benefits of September 15, 1997.  The appellant has perfected an appeal as to this decision.  She argues, according to a November 2011 statement, that because she was not notified until February 8, 2008, of her entitlement to Chapter 35 benefits, her eight years of entitlement should begin on that date.  The appellant is essentially arguing for an extension of her DEA benefits delimiting date.

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  An extension may also be granted if, during the period of eligibility, the eligible child is ordered to active duty or involuntary full-time National Guard duty.  38 C.F.R. § 21.3041(h).  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday. 

The provisions of 38 C.F.R. § 21.3043 direct that for an eligible person who suspends her program due to conditions determined by the Department of Veterans Affairs to have been beyond her control the period of eligibility may, upon her request, be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  The following circumstances may be considered as beyond the eligible person's control:  (a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.  (b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.  (c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. (d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.  38 C.F.R. § 21.3043.

In this case, the appellant received benefits for education received in 1998 during the eligibility period, and several years later embarked upon a new area of education and filed an independent claim for benefits.  The record does not show and the appellant does not contend that she was enrolled in any education program in September 2005, at the time her eligibility for DEA benefits expired.  There is no provision for extending the delimiting date to accommodate a beneficiary's lack of enrollment in an educational program by the delimiting date.  In addition, there is nothing suggesting that the appellant's education was interrupted due to her being ordered to active duty or involuntary full-time National Guard duty.  38 C.F.R. § 21.3041(h).  Further, there is no evidence to suggest that the appellant's program of education was suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043.  

Because the appellant chose the beginning date of her DEA benefits eligibility as September 15, 1997, the law provides that her eligibility expired on September 15, 2005.  The appellant has not provided any argument to suggest that any provisions for extension of the September 15, 2005, delimiting date apply to her case.  Thus, an extension of the delimiting date beyond September 15, 2005, must be denied as a matter of law.





ORDER

Entitlement to an extension of the delimiting date of September 15, 2005, for educational assistance benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


